                                            Case 3:19-cv-06609-JSC Document 25 Filed 06/01/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KEITH RIVERS,                                    Case No. 19-cv-06609-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER DISMISSING ACTION FOR
                                                    v.                                      FAILURE TO PROSECUTE
                                   9

                                  10       UNIVERSITY OF SAN FRANCISCO,
                                                         Defendant.
                                  11

                                  12           Keith Rivers, who is proceeding without counsel, brings this action against the University
Northern District of California
 United States District Court




                                  13   of San Francisco (“the University”) for alleged employment discrimination pursuant to Title VII

                                  14   of the Civil Rights Act of 1964. (Dkt. No. 11). The University’s motion for judgment on the

                                  15   pleadings is pending before the Court.1 (Dkt. No. 19.) The Court’s January 2020 scheduling

                                  16   order set a briefing and hearing schedule for the University’s motion that required Plaintiff to

                                  17   submit his opposition by April 16, 2020 and set a hearing date of May 7, 2020. (Dkt. No. 18 at 1.)

                                  18   Plaintiff did not file an opposition.

                                  19           On April 23, 2020, the Court issued an order to show cause (“OSC”) to Plaintiff requiring

                                  20   him to respond by May 21, 2020 and explain why this action should not be dismissed for failure to

                                  21   prosecute. (Dkt. No. 24.) The OSC warned Plaintiff that failure to respond would result in

                                  22   dismissal for failure to prosecute. Plaintiff did not respond by the deadline or otherwise contact

                                  23   the Court.

                                  24                                              DISCUSSION

                                  25           Pursuant to Federal Rule of Civil Procedure 41(b), a court may dismiss an action for

                                  26   failure to prosecute or failure to comply with a court order. See Hells Canyon Preservation

                                  27
                                       1
                                  28    Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6 & 10.)
                                           Case 3:19-cv-06609-JSC Document 25 Filed 06/01/20 Page 2 of 3




                                   1   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (recognizing that a court may sua

                                   2   sponte dismiss an action pursuant to Rule 41(b)). “A Rule 41(b) dismissal must be supported by a

                                   3   showing of unreasonable delay.” Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010)

                                   4   (internal quotation marks and citation omitted). In determining whether a Rule 41(b) dismissal is

                                   5   appropriate, courts must weigh the following factors: “(1) the public’s interest in expeditious

                                   6   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

                                   7   defendants; (4) the public policy favoring disposition of cases on their merits and (5) the

                                   8   availability of less drastic sanctions.” Id. (quoting Henderson v. Duncan, 779 F.2d 1421, 1423

                                   9   (9th Cir. 1986)). Dismissal is appropriate “where at least four factors support dismissal . . . or

                                  10   where at least three factors strongly support dismissal.” Hernandez v. City of El Monte, 138 F.3d

                                  11   393, 399 (9th Cir. 1998) (internal quotation marks and citation omitted).

                                  12          Here, four of the five Henderson factors weigh in favor of dismissal. The first two
Northern District of California
 United States District Court




                                  13   factors—the public interest in expeditious resolution of litigation and the Court’s need to manage

                                  14   its docket—relate to the “efficient administration of judicial business for the benefit of all litigants

                                  15   with cases pending.” See Nealey v. Transportacion Maritima Mexicana, S.A., 662 F.2d 1275,

                                  16   1279 (9th Cir. 1980). Plaintiffs has delayed adjudication of this action by failing to appear since

                                  17   filing the first amended complaint in November 2019, file an opposition to Defendant’s motion for

                                  18   judgment on the pleadings, and respond to the undersigned’s OSC. Noncompliance with

                                  19   procedural rules and the Court’s orders wastes “valuable time that [the Court] could have devoted

                                  20   to other . . . criminal and civil cases on its docket.” See Ferdik v. Bonzelet, 963 F.2d 1258, 1261

                                  21   (9th Cir. 1992). Thus, the first two factors favor dismissal.

                                  22          As for the third factor, while “the pendency of the lawsuit is not sufficiently prejudicial

                                  23   itself to warrant dismissal,” the delay caused by Plaintiff’s failure to respond to Defendant’s

                                  24   motion and the Court’s OSC weighs in favor of dismissal. See Yourish v. California Amplifier,

                                  25   191 F.3d 983, 991 (9th Cir. 1999) (citing Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984)

                                  26   (noting that “[n]either delay nor prejudice can be viewed in isolation”)). The fourth factor is the

                                  27   availability of less drastic sanctions. The Court’s OSC cautioned Plaintiff that failure to respond

                                  28   may result in dismissal of this action. Thus, the Court has fulfilled its “obligation to warn the
                                                                                          2
                                           Case 3:19-cv-06609-JSC Document 25 Filed 06/01/20 Page 3 of 3




                                   1   plaintiff that dismissal is imminent.” See Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992); see

                                   2   also Ferdik, 963 F.2d at 1262 (“A district court’s warning to a party that failure to obey the court’s

                                   3   order will result in dismissal can satisfy the ‘consideration of [less drastic sanctions]’

                                   4   requirement.”). The last factor, which favors disposition on the merits, by definition, weighs

                                   5   against dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 643 (9th Cir. 2002) (“Public policy favors

                                   6   disposition of cases on the merits. Thus, this factor weighs against dismissal.”).

                                   7          In sum, four of the five relevant factors weigh in favor of dismissing this action in its

                                   8   entirety. See Pagtalunan, 291 F.3d at 643 (affirming dismissal where three factors favored

                                   9   dismissal, while two factors weighed against dismissal).

                                  10                                              CONCLUSION

                                  11          For the reasons stated above, pursuant to Federal Rule of Civil Procedure 41(b), the Court

                                  12   dismisses this action with prejudice for failure to prosecute. The Court concludes that dismissal
Northern District of California
 United States District Court




                                  13   with prejudice is also warranted for the reasons stated in the unopposed motion for judgment on

                                  14   the pleadings.

                                  15          The Clerk shall close the case.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 1, 2020

                                  18
                                                                                                      JACQUELINE SCOTT CORLEY
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
